November 18, 2014.




                                  JUDGMENT

                 The Fourteenth Court of Appeals
            IN THE INTEREST OF H.D.C AND R.C.C., CHILDREN

                               NO. 14-13-00976-CV

                      ________________________________

       This cause, an appeal from the judgment signed, October 1, 2013, was heard
on the transcript of the record. We have inspected the record and find the trial
court erred in requiring appellant Misty Cole to be “off work” and “present” during
her extended thirty-day summer possession. We therefore order that the portions
of the judgment that impose this restriction on appellant’s possession are
REVERSED. We find no error in the remainder of the judgment and order it
AFFIRMED. We order the cause REMANDED for proceedings in accordance
with this court’s opinion. For good cause, we order appellant Misty Cole to pay
two-thirds of all costs incurred in this appeal, and we order appellee Robert Cole to
pay one-third of all costs incurred in this appeal. We further order this decision
certified below for observance.